Name: COMMISSION REGULATION (EC) No 1716/95 of 13 July 1995 on the issuing of a standing invitation to tender for the resale on the internal market of 30 000 tonnes of barley held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: marketing;  plant product;  trade policy;  European construction;  Europe
 Date Published: nan

 No L 163/ 14 | EN 1 Official Journal of the European Communities 14. 7. 95 COMMISSION REGULATION (EC) No 1716/95 of 13 July 1995 on the issuing of a standing invitation to tender for the resale on the internal market of 30 000 tonnes of barley held by the Spanish intervention agency Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 27 July 1995 . 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 21 December 1995 . 3 . Tenders must be lodged with the Spanish interven ­ tion agency at the following address : Servicio Nacional de Productos Agrarios, (SENPA) c/Beneficiencia 8 , E-28004 Madrid, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 1664/95 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies ; Whereas, in the present market situation, a standing invitation to tender for the resale on the internal market of 30 000 tonnes of barley held by the Spanish interven ­ tion agency should be issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Spanish intervention agency shall issue pursuant to Regulation (EEC) No 2131 /93 a standing invitation to tender for the resale on the internal market of 30 000 tonnes of barley held by it. (Telex : 41 818, 23 427 SENPA E ; Telefax : 521 98 32, 522 43 87). Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the Spanish interven ­ tion agency shall notify the Commission of the quantities and average prices of the various lots sold. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 158 , 8 . 7. 1995, p. 13 . (3) OJ No L 191 , 31 . 7. 1993, p. 76. (4 OJ No L 21 , 26. 1 . 1994, p. 1 .